                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

Civil Action No. 1:18-cv-01373-RBJ

REALTIME DATA LLC d/b/a IXO,

               Plaintiff,

v.

FACEBOOK, INC.,

               Defendant.



                              STIPULATED MOTION TO DISMISS


       The Parties respectfully file this Stipulated Motion to Dismiss pursuant to Federal Rule of

Civil Procedure 41(a)(1)(A)(ii). Plaintiff Realtime Data LLC d/b/a IXO (“Plaintiff”) and

Defendant Facebook, Inc. (“Defendant”) have resolved Plaintiff’s claims for relief against

Defendant asserted in this case.

       WHEREFORE Plaintiff and Defendant, through their attorneys of record, request this

Court to dismiss Plaintiff’s claims for relief against Defendant with prejudice, with each party to

bear all of its own attorneys’ fees, costs of court and expenses.
Dated: October 12, 2018                    Respectfully submitted,



s/ C. Jay Chung                            s/ Kathryn A. Reilly
C. Jay Chung                               Kathryn A. Reilly
RUSS AUGUST & KABAT                        Wheeler Trigg O’Donnell LLP
12424 Wilshire Boulevard, 12th Floor       370 Seventeenth Street, Suite 4500
Los Angeles, CA 90025                      Denver, CO 80202-5647
Telephone: 310/826-7474                    Telephone: 303.244.1800
Facsimile: 310/826-6991                    Facsimile: 303.244.1879
                                           Email: reilly@wtotrial.com
Marc A. Fenster (CA SBN 181067)
Email: mfenster@raklaw.com                 Richard G. Frenkel
Brian D. Ledahl (CA SBN 186579)            Lisa K. Nguyen
Email: bledahl@raklaw.com                  LATHAM & WATKINS LLP
Reza Mirzaie (CA SBN 246953)               140 Scott Drive
Email: rmirzaie@raklaw.com                 Menlo Park, CA 94025-1008
Paul Kroeger (CA SBN 229074)               Telephone: 650.328.4600
Email: pkroeger@raklaw.com                 Facsimile: 650.463.2600
C. Jay Chung (CA SBN 252794)               Email: rick.frenkel@lw.com
Email: jchung@raklaw.com                           lisa.nguyen@lw.com
Philip X. Wang (CA SBN 262239)
Email: pwang@raklaw.com

Attorneys for Plaintiff                    Attorneys for Defendant
Realtime Data LLC d/b/a IXO                Facebook, Inc.




                                       2
